Citation Nr: 1633118	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  12-15 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes, to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes, to include as due to exposure to herbicides.

3.  Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active naval service from September 1959 to July 1963.  The Veteran's service included wartime service during the Vietnam era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO determined that the Veteran had not submitted new and material evidence to reopen a claim for service connection for diabetes mellitus, and denied service connection for Parkinson's disease, among other claimed disorders.  In his April 2010 Notice of Disagreement (NOD), the Veteran specified that he disagreed with denials of compensation for diabetes and Parkinson's disease.  

In June 2012 correspondence, the Veteran indicated he wished to withdraw a request for a hearing.  In his July 2012 substantive appeal, the Veteran did not indicate that he wanted a hearing before the Board.  No hearing request is pending, and appellate review may proceed.

In January 2013, the Veteran submitted a statement contending that certain "facts" stated in a December 2012 rating decision were incorrect.  The RO asked the Veteran to clarify whether he intended to raise any new claim or claim to reopen or to disagree with the December 2012 rating decision.  The Veteran provided a written statement in February 2014 stating that he did not intend to raise additional claims or disagreement, but, rather, was discussing the claims on appeal.  See February 2014 21-4138.  No claim other than those listed on the title page of this decision is raised by the record or may be inferred at this time.  

The Veteran's claims file is wholly electronic.

The reopened claim for service connection for diabetes mellitus, and the claim for service connection for Parkinson's disease, are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A rating decision issued in September 2002 denied entitlement to service connection for diabetes mellitus, and, in the absence of a notice of disagreement or appeal, that determination became final one year later.

2.  The Veteran has submitted new and material evidence that relates to an element necessary to substantiate his claim of entitlement to diabetes mellitus due to tactical herbicides, aircraft fuels and other hazardous chemicals or substances to which he was exposed during service.


CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen the Veteran's claim of entitlement to diabetes mellitus.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this decision, the Board grants the Veteran's request to reopen a claim for service connection for diabetes mellitus.  As this is the sole issue addressed in the decision, and the decision on the issue is favorable to the Veteran, no further discussion any duty to the Veteran is required.  

II.  Request to Reopen Previously-Denied Claim

Although the RO determined that no new and material evidence had been received to reopen these claims, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a claim.  38 U.S.C.A. §§ 5108, 7104, 7105; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92 (1992). 

Generally, when a claim is disallowed, it may not be reopened and allowed.  A request to reopen which presents the same factual basis as the prior denial may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In considering whether new and material evidence has been submitted to reopen these claims, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Moreover, in determining whether this low threshold is met, evaluation of the evidence is not limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied.  The criteria are met, and a claim may be reopened, if the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In a September 2002 rating decision, the RO denied the Veteran's claim for service connection for diabetes mellitus because diabetes mellitus was not shown in service, or within one year thereafter.  The RO determined that no presumption of service connection for diabetes mellitus was applicable, since the Veteran did not serve on the ground in Vietnam and there was no verification of his claimed exposure to herbicides.
In a statement submitted in July 2008, the Veteran indicated that his duties while on board the USS Kearsarge (CVS-33) included refueling of aircraft and the maintenance and repair of the ship's refueling system for performing aircraft refueling.  He stated that "[t]here were times when I also pumped chemicals and/or herbicides from barrels into auxiliary tanks mounted on these aircraft.  I also repaired the pumps used to transfer these chemical and/or herbicides."  He explained that repair of the pumps required his hands to be in direct contact with the chemical and/or herbicides on board the aircraft.  He indicated that he also came into contact with chemicals and/or herbicides while climbing on the aircraft wings to refuel aircraft that had flown over Vietnam.

An April 2009 summary review of information provided to VA by the Department of Defense (DOD) disclosed that DoD did not keep records of small scale non-tactical herbicide applications (that is, chemicals other than Agent Orange, even if used to control vegetation), but there was no DoD record of storage, use, or transportation of tactical herbicides such as Agent Orange on any US Navy ship, including the USS Kearsarge (CV-33).  The information provided indicated that, although the USS Kearsarge had tours off the coast of Vietnam, it was a platform for jet fighter attack aircraft.  DoD stated that Agent Orange was not stored or transported on Navy aircraft carriers.  Transportation of Agent Orange was conducted by the Air Force, using slow-flying C-123 cargo planes, according to the DoD information.  

In a May 2009 response, the US Army and Joint Services Records Research Center (JSRRC) stated that there was no evidence that Navy or Coast Guard ships transported tactical herbicides.  JSRRC was unable to verify that a shipboard veteran would have been exposed to tactical herbicides based on contact with aircraft that flew over or were used in Vietnam.  

In the July 2009 denial of reopening of the claim for service connection for diabetes mellitus, the RO again noted that no presumption of service connection was available to a Veteran who did not serve in or visit Vietnam, even if the Veteran came into contact with aircraft that had flown over Vietnam or had been used in (touched the ground) in Vietnam.  
However, the fact that a presumption of service connection is not applicable in a particular case does not preclude a Veteran from otherwise proving that his disability resulted from exposure to a hazardous substance or otherwise linking the claimed disability to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's request to reopen the claim for service connection for diabetes mellitus includes an assertion that the disease may have been caused by chemicals the Veteran routinely handled as part of his military specialty duties, not limited to tactical herbicides.  The Veteran's observation that he handled chemicals such as fuel in service, and that his duties sometimes required significant immersion in the fuel or other fluid, must be considered credible.  

Moreover, the Veteran's allegation that he was exposed to a variety of chemicals that were pumped from the ship intro a plane or pumped off a plane into a container on the ship is consistent with the Veteran's assigned duties as shown by the limited evidence available.  The Board notes that only two pages of the Veteran's service personnel records have been obtained, so additional official personnel records may be available.  

The May 2012 Statement of the Case noted that the Veteran had not provided medical evidence that it was possible that chemicals he handled could be linked to a claimed disorder.  However, the Board notes that it is generally recognized that various types of fuel (such as jet fuel) increases the risk of certain medical disorders.  Under the circumstances, the Veteran's evidence and contentions raise a claim for service connection for diabetes mellitus on a basis that has not been addressed, and presents facts which have not yet been considered.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran's additional contentions and facts are sufficient to meet that low threshold, and the claim is reopened.  

However, development sufficient for adjudication of this claim has not been completed.  Further development of the reopened claim is required, as discussed in the Remand, below.  


ORDER

New and material evidence have been received, the Veteran's claim that he incurred diabetes mellitus as a result of exposure to hazardous chemicals, not limited to tactical herbicides, is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran has alleged exposure to hazardous chemicals, including, but not limited to, hydrocarbons (such as jet fuel, diesel fuel, oil, gasoline, and other chemicals, such as solvents, engine lubricants, or other chemicals required in servicing aircraft during the relevant period) and that his exposure to these materials caused his diabetes mellitus and Parkinson's disease.  The Veteran's DD 214 is consistent with the Veteran's contention, showing that the Veteran was assigned to be an airport serviceman (air transportation).  Further factual development of the types of hazardous chemicals an airport serviceman would have handled on the USS Kearsarge from 1959 to 1963 should be conducted.  

Then, an appropriate examination and medical opinion, addressing the reopened claim for service connection for diabetes mellitus and the claim for service connection for Parkinson's disease, should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

Accordingly, the case is REMANDED for the following action:

1.  Make a specific request for the Veteran's personnel records and any separately-filed personnel records such as military justice records.

2.  Request a description of the duties expected in the Veteran's assignment as an airport serviceman in air transportation from the Navy.  

Request that the service department provide any available information about the types of aircraft fuels and other hazardous chemicals or cargo that would likely been carried on the USS Kearsarge from 1959 to 1963.  In particular, request that the service department address whether the chemical solvent trichloroethylene (TCE) was used in aircraft maintenance during the relevant period (1959-1963).  

If the service department is unable to furnish such records, ask the service department to identify any other resource for such information. 

Document all efforts to obtain this information.

3.  Afford the Veteran an opportunity to provide any specific evidence he may have or may be able to obtain describing his duties in service or describing chemicals transported by the USS Kearsarge used in refueling aircraft or offloaded from aircraft onto the USS Kearsarge.

4.  Afford the Veteran an opportunity to provide any medical opinion, to include non-VA clinical records or medical opinions, or non-medical information, linking his duties in service to the claimed disorders of diabetes mellitus and Parkinson's disease.  

5.  Schedule the Veteran for a VA examination(s) by an appropriate examiner(s).  The claims file must be made available to and be reviewed by the assigned examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  The Veteran's pre-service and post-service industrial, occupational, and recreational history should be obtained, with attention directed to potential exposures to hazardous substances.

Following review of the claims file, the medical and occupational history, and any other information obtained on Remand, to include information relevant to likely exposures to hazardous chemicals or hazardous substances, the examiner(s) should address these questions as appropriate:  

	i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is related to the Veteran's military service, to include exposure to jet fuel, jet exhaust, or other hazardous substances or chemical to which the Veteran was exposed in service?  

	ii.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's Parkinson's disease is related to the Veteran's military service, to include exposure to jet fuel, jet exhaust, or other hazardous substances or chemical to which the Veteran was exposed in service?  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Then, the claims on appeal should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


